Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-22-00012-CR

                              John Adonis-Hercule BRACY,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 399th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CR-8524
                       Honorable Frank J. Castro, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED April 6, 2022.


                                            _________________________________
                                            Irene Rios, Justice